962 F.2d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Leo M. MULLEN, M.D., Appellant,v.UNITED STATES OF AMERICA; Robert Ulrich, Former U.S.Attorney; Carol Ann Petren, Former Asst. U.S. Attorney;Floyd Clark, FBI Agent in Kansas City and now DeputyDirector in Washington, D.C.; Rev. Richard Dayringer, ofSpringfield, Ill.; Capt. Marilyn Fortmen;  David Brydon;Hawkins Brydon Law Firm;  Earnest Sjoblom, Director ofNarcotics, State of Missouri;  John E. McKay;  Herbert W.Walton, Judge, Division I, Olathe, Kansas;  Larry McClain,Judge, Division X, Olathe, Kansas;  Luke Harkins, Attorneyin Kansas;  Howard S. Levitan, Attorney in Kansas;  ClarenceC. Reynolds, M.D. in Jefferson City, MO;  Frank Clark, M.D.in Jefferson City, MO;  William Webster, Attorney General ofMissouri;  Charles Ashby, Attorney General of JeffersonCity, MO; Judge James B. Deutsch;  Roberts & Roberts Corp.;C. Harold Mann, Appellees.
No. 92-1130.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 1, 1992.Filed:  May 7, 1992.

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Leo M. Mullen, M.D., appeals from the district court's1 dismissal of this action against the United States and twenty other parties.  Mullen sought "money damages and criminal prosecution," citing 28 U.S.C. § 1346, the jurisdictional statute for the Federal Tort Claims Act, 28 U.S.C. §§ 2671-80.  Having reviewed the record, we conclude the district court correctly granted certain defendants' motions to dismiss under Fed.  R. Civ. P. 12(b).  These dismissals are with prejudice to a further action by Mullen.  The court properly dismissed the complaint without prejudice as to the remaining defendants for failure to effectuate service within the applicable time period, see Fed.  R. Civ. P. 4(j).


2
Accordingly, we affirm.  See 8th Cir.  R. 47A(a).



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri